Citation Nr: 1219188	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO. 06-25 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an innocently acquired psychiatric disorder including schizophrenia, to include as secondary to a service-connected lower lip scar.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from September 1957 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO.  

In December 2008, the Board remanded this case for additional development. In a November 2010 decision, the Board reopened his claim and remanded it for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board has rephrased the Veteran's claim as one of service connection for an acquired psychiatric disorder, to include schizophrenia. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information). 


FINDING OF FACT

The evidence of record, to include competent medical evidence and credible lay assertions, is at least in equipoise is showing that the currently demonstrated a schizoaffective disorder as likely as not had its clinical onset during the Veteran's period of active service. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his acquired psychiatric disability manifested by a schizoaffective disorder is due to disease or injury that was incurred in service. 38 U.S.C.A.§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his diagnosed psychiatric disorder is the result of an injury he sustained in service. Because there is competent lay evidence and probative medical evidence demonstrating continuity of symptomatology, the claim will be granted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran has alternatively asserted that his psychiatric disorder was caused by his service-connected lower lip scar. Because his claim is being granted under another theory of entitlement, secondary service connection will not be addressed in this decision. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. 

The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). 

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has undergone two VA examinations that were inadequate. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In June 2005, the Veteran underwent a VA psychiatric examination wherein the examiner found that the Veteran's psychiatric disorder was not due to service. No rationale was provided for this opinion, rendering the examination inadequate. 

In July 2010 he underwent a second examination and was diagnosed with schizoaffective disorder. No etiology opinion was provided, rendering the examination inadequate. 

In March 2011, the Veteran underwent a third examination. The examiner concluded that his psychiatric disorder was not due to service because he was discharged in 1957 and first admitted to a psychiatric hospital in 1981, many years after separation from service. 

The examiner stated that the record had been reviewed and noted that the Veteran's service treatment records (STRs) and service personnel records showed that he was found to be mentally sound when he was discharged from service. 

However, the examiner failed to discuss two letters from Dr. J.C., the Veteran's private physician. In December 1979, Dr. J. C. stated that he had treated the Veteran since 1959 for schizophrenia. In December 1994 he stated that he had treated the Veteran for a psychiatric disorder since 1957. 

Therefore, the examiner's opinion is not based upon a correct factual basis. Medical opinions not supported by a correct factual basis are not probative and therefore the March 2011 negative opinion does not provide probative evidence against the Veteran's claim. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In this case, the Veteran has credibly asserted that he began having symptoms of his mental disorder during service after injuring his lower lip and that this condition had been continuous since that time. 38 C.F.R. § 3.303(b). 

While there is no medical nexus evidence available to support the Veteran's claim, such evidence is not necessarily dispositive of an issue as pertaining to continuity. 

The Veteran presented both competent and credible evidence regarding the continuity of symptomatology of his psychiatric disorder beginning in his period of military service.  His lay statements are supported by other evidence of record. 

Specifically, his STRs confirm that he injured his lower lip in October 1957 during service, and Dr. J.C.'s letters show that the Veteran was treated for schizophrenia since 1957 or 1959. 

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. 

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). Service connection for currently diagnosed schizoaffective disorder is warranted. 

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).



ORDER

Service connection for a schizoaffective disorder is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


